Pemberton, J. (dissenting)
In the case of Northern Pacific R. Go. v. Schoenfeldt, ante p. 579, 213 Pac. 26, the defendants had not complied with any of the provisions of ch. Ill of the Laws of 1921, p. 338 (Rem. Comp. Stat., 6387), providing for the supervision and regulation of the transportation of persons and property for compensation over the public highways of this state by motor vehicle.
In this case the appellant was arrested because he was engaged in interstate commerce, carrying passengers between Seattle, Wash*706ington, and Portland, Oregon, without first securing a certificate of public convenience and necessity under § 4 of said ch. Ill, Laws of 1921, p. 341 (Rem. Comp. Stat., § 6390). Appellant concedes that he must comply with all the provisions of the law, but insists that § 4 of the law does not apply to those. engaged in interstate commerce.
The only question involved in this case is whether or not the state of Washington, through its board of public works, has the power to prohibit interstate commerce over its highways because in its opinion public convenience and necessity do not require such interstate commerce.
Article 1, § 8, clause 3, of the constitution of the United States expressly commits to Congress, and impliedly withholds from the several states, the power to regulate commerce among the states.
A careful reading of the authorities considered in the case of Northern Pacific R. Go. v. Schoenfeldt, supra, discloses the fact that all these cases are passing upon the question as to how far a state may go in its police power in interfering with interstate commerce. Not a single one of these authorities support the contention that the state may prohibit interstate commerce, and no such authority1 has been called to the attention of the court. The state may regulate but not prohibit interstate commerce. “It is without the power of a state directly to regulate, prohibit or burden interstate commerce, ... a police regulation going beyond the necessities of the case and interfering with interstate commerce is void.” 12 C. J. 12. The reasonableness of the state’s interfering with interstate commerce is subject to review by the courts of the United States
At the time of the adoption of the constitution, transportation • of interstate commerce except by water was carried on exclusively1 over the highways. To hold that a state has the authority to determine whether or not interstate commerce is necessary and prohibit the same would require a carrier to secure the consent of all the states through which he passes, and so long as any one state made objection, interstate commerce would be prohibited. The United States constitutional provision giving Congress control of interstate commerce is to avoid this condition.
Section 8 of our law provides:
“Neither this act nor any provision thereof shall apply or be construed to apply to commerce with foreign nations or commerce among the several states of this Union except in so far as the same may be permitted under the provisions of the Constitution of the United States and the Acts of Congress.”
Under the provisions of this law, the person engaged in interstate commerce is not required to secure a certificate of convenience and necessity.
For the reasons above indicated, I dissent.